
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.9


AMENDMENT NO. 1 TO CONTENT AGREEMENT


        THIS AMENDMENT No. 1 ("Amendment") is made and effective as of March 1,
2004 (the "Effective Date") pursuant to Section 9.4 of the Content Agreement
dated as of November 1, 2002 (the "Agreement") between HCA—Information
Technology & Services, Inc., a Tennessee corporation with an address of 2555
Park Plaza, Nashville, TN 37203 ("Licensee") and HealthGate Data Corp., a
Delaware corporation with an address of 25 Corporate Drive, Burlington, MA 01803
("HealthGate").

        Licensee and HealthGate hereby agree as follows:

1.Section 1 of the Agreement is hereby amended to add the following:

1.17"Article" shall mean articles written by HealthGate and licensed to Licensee
for incorporation into Newsletters distributed by Licensee to its end users
using the HealthGateWay Tool.

1.18"HealthGateWay Tool" shall mean the software licensed to Licensee hereunder
for use by Licensee in distributing Newsletters incorporating Articles.

1.19"Newsletters" shall mean electronic newsletters distributed by Licensee to
its end users.

2.Section 1.2 of the Agreement is hereby amended to read as follows:

1.2"Authorized Users" shall mean (i) Licensee, (ii) Affiliates, (iii) any
Participant, or (iv) any person who has access to the Licensed Content through
the Licensee's website or the Newsletters under this Agreement.

3.Section 2 of the Agreement is hereby amended to add the following:

        2.6    Articles.    

        (a)   HealthGate shall develop, host and maintain Articles that will
contain the Licensed Content. The Licensee will be provided access to the
Articles in the manner set forth on Schedule A-1 attached hereto.

        (b)   The Articles shall be accessed by up to fifty (50) user accounts
within Licensee ("User Accounts") for incorporation into Newsletters using the
HealthGateWay Tool. Licensee will have the sole responsibility to design,
create, edit, manage, review, update and maintain its Newsletters that will
include the Articles and the Licensed Content. Distribution by more than fifty
(50) User Accounts shall result in the imposition of the additional charges set
forth in Schedule B.

        (c)   Subject to the terms and conditions of this Agreement, HealthGate
hereby grants to Licensee a non-exclusive, non-transferable license to publicly
perform and display the Articles in issues of its Newsletters and allow
Authorized Users to access the Articles in issues of its Newsletters.

        (d)   Licensee agrees to display all disclaimer and warranty information
that is associated with the Articles, including without limitation a disclaimer
to the effect that in no event shall HealthGate, or any of its agents,
employees, representatives or affiliates be in any respect legally liable to any
User in connection with any Articles and that HealthGate makes no warranty or
guaranty as to the accuracy, completeness, correctness, timeliness, or
usefulness of any Articles.

        (e)   Licensee agrees to display each Article in its entirety.

        (f)    Each User Account shall distribute Articles through its
Newsletters to not more than ten thousand (10,000) e-mail addresses per month.
Distribution to more than ten thousand

--------------------------------------------------------------------------------






(10,000) e-mail addresses by any User Account in any month shall result in the
imposition of the additional charges set forth in Schedule B.

4.Section 6.1 of the Agreement is hereby amended to add the following:

6.1.1Notwithstanding anything in this Agreement to the contrary, and unless
otherwise terminated as provided hereunder, Sections 1.2, 1.17, 1.18, 1.19, 2.6
and 5.1 shall expire on March 1, 2005 and each other provision of this Agreement
shall survive until March 1, 2005 solely with respect to Newsletters and to the
extent necessary to carry out the provisions of Sections 2.6 and 5.1.

5.Section 9.5 of the Agreement is hereby amended to change HealthGate's contact
information to the following:


Veronica Zsolcsak
Chief Financial Officer
HealthGate Data Corp
25 Corporate Drive
Burlington, MA 01803
veronicaz@healthgate.com
781.685.4016—voice
781.685.4140—fax

6.Schedule A of the Agreement is hereby amended to add Newsletters, Articles and
HealthGateWay Tool to the Licensed Content.

7.The Schedule A-1 attached to this Amendment will be attached to and made a
part of the Agreement and all references to Schedule A-1 will mean the
Schedule A-1 attached to this Amendment.

8.Schedule B of the Agreement is hereby amended to add the following:

Licensee shall pay HealthGate an annual fee of sixty-five thousand dollars
($65,000) for the Newsletters under the terms of this Agreement on or before
March 31, 2004. If any User Account distributes Articles through its Newsletters
to more than ten thousand (10,000) e-mail addresses in any month, HealthGate
will invoice Licensee a charge of $20 per 1,000 additional e-mail addresses.
HealthGate will invoice the Licensee a charge of $600 for each User Account in
excess of fifty (50) User Accounts. Payment of invoices for these charges is due
to HealthGate within 30 days of the invoice date.

9.Except as otherwise expressly provided herein, all of the terms and conditions
of the Agreement will remain in full force and effect.

        IN WITNESS WHEREOF, duly authorized representatives of the parties have
executed this Amendment No. 1 under seal as of and effective the date first
written above:

HealthGate Data Corp.   HCA—Information Technology & Services, Inc.
By:
/s/ Veronica Zsolcsak

--------------------------------------------------------------------------------


 
By:
/s/ Timothy Portale

--------------------------------------------------------------------------------

Name: Veronica Zsolcsak   Name: Timothy Portale Title: Chief Financial Officer  
Title: Chief Financial Officer Address: 25 Corporate Drive
Burlington, Massachusetts 01803   Address:   email: veronicaz@healthgate.com  
email:   Phone: 781.685.4016   Phone:   Fax: 781.685.4040   Fax:  

2

--------------------------------------------------------------------------------




SCHEDULE A-1: Newsletters


1.On the first day of each calendar month, HealthGate makes available to
customer a total of 15 articles to choose from in The HealthGateWay newsletter
product by posting such Articles in The Content Selector Interface (CSI) of the
product.

2.The Content Selector Interface (CSI) in The HealthGateWay newsletter tool
lists the TITLE of each article.

3.12 of the 15 monthly newsletter articles are current magazine-style features
covering a variety of topics selected from HealthGate's monthly editorial
calendar, all with a "last review" date within the previous month.

4.The other 3 of the 15 monthly newsletter articles comprise a "topic of the
month" based on either a seasonal health issue, a National Health Observance, or
important breaking medical news. The "topic of the month" is made up of 1
Conditions InBrief fact sheet article, plus 2 other relevant articles from the
HealthGate content repository. All 3 articles would have a "last review" date
within the previous year. Users of the newsletter tool are advised to
incorporate all 3 articles as a set if they choose to include the topic of month
in their newsletter.

5.Users may choose any or all of the 15 monthly Articles for issues of their own
Newsletter. At the beginning of the subsequent month, 15 new Articles would be
available as a new set to replace the current set.

3

--------------------------------------------------------------------------------





QuickLinks


AMENDMENT NO. 1 TO CONTENT AGREEMENT
SCHEDULE A-1: Newsletters
